Citation Nr: 0205009	
Decision Date: 05/23/02    Archive Date: 06/03/02

DOCKET NO.  96-50 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel


INTRODUCTION

The veteran served on active military duty from April 1960 to 
May 1962.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in New York, New York (RO).



REMAND

The veteran provided testimony before a Member of the Board 
at a September 1998 Travel Board hearing.  However, an April 
2002 letter from the Board informed the veteran that the 
Board Member that conducted the September 1998 hearing was no 
longer employed by the Board, and, therefore, requested that 
the veteran indicate whether he desired to appear at an 
additional hearing before another Member of the Board.  The 
veteran was notified that if he did not respond within 30 
days from the date of the letter, it would be assumed that he 
still wanted a hearing before the Board at the RO.  The 
veteran did not respond to the April 2002 letter.  

Accordingly, this case must be remanded to the RO for the 
following action:

The RO should place the veteran's name on 
the docket for a hearing before the Board 
at the RO, according to the date of his 
request for such a hearing.

No action is required by the veteran until he receives 
further notice; however, he 

may present additional evidence or argument while the case is 
in remand status at the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



